Title: To James Madison from Thomas Jefferson, 21 February 1813
From: Jefferson, Thomas
To: Madison, James


Dear SirMonticello Feb. 21. 13.
On the occasion of your separation from mr Robert Smith, I recollect your mentioning in one of your letters to me that among the circumstances which afflicted you, was the impression it might make on his connections in this quarter, for whom you entertained so much friendship & esteem. It was soon discernable that on one of them whom I had the most frequent opportunities of seeing, no other impression was made than that which every man of understanding felt. Of which I think I informed you at the time: and there has never been one moment of remission on his part in his zealous attachment to yourself and your administration. Of mr. Nicholas’s feelings I have not had good occasions of judging for myself. I see him seldom, at his own house only, and in the midst of his family, before whom, of course, neither he nor I should think of introducing the subject. Indulgence to the feelings of their families would necessarily, in their presence, impose reserve on both of these gentlemen. I have lately however, thro’ a channel which can leave no doubt on the subject, ascertained that on mr. Nicholas also no impression unfavorable to you was made by that transaction, and that his friendship for you has never felt a moment’s abatement. Indeed we might have been sure of this from his integrity, his good sense, and his sound judgment of men and things. Very serious and urgent letters too written by him to both General Smith and Giles on the course pursued by them are proofs of the undeviating character of his own. Knowing your value of him, and that which we both set on the attachment to republican government of a family so estimable, so able, and so strong in it’s connections, I have believed it would be pleasing to you to be assured of these facts. I am led to the communication too by another motive, the opportunity which I think I see of cementing these dispositions by a measure which will at the same time be useful to the public. He has a son, Robert Carter Nicholas, whom I cannot praise more than by saying he is exactly the father over again. The same strong observation, sound judgment, prudence and honesty of purpose improved by more education and reading. He has been brought up to the bar; but on the insults to his country, he felt the animation they were calculated to inspire, more especially in young & ardent minds, and he obtained a captaincy in one of the regiments lately authorised. There can be few such men in our army, and it is highly interesting to us all, that these few should be approached, on all fair occasions, as much as possible toward the higher grades of the army. He is one of those who, in relation, as well as in action, will gratify our national feelings. There being more regiments now to be raised, I have supposed he might be advanced a grade, say to a majority, in one of these. I wish his age and experience had been such as to justify more. Such a measure, while promoting the good of the service, would have a cordial effect on the mind of the father; and the more so in proportion as it is unsollicited and unexpected. It would remove all scruples & anxieties on both sides, by manifesting to him the state of your mind, & strengthening your conviction of his dispositions towards you. I will take the liberty of suggesting this transfer to Genl. Armstrong also, whose particular acquaintance with the father will raise more favorable presumptions as to the son, and facilitate the measure should it meet with your own approbation.
Another General it seems has given proof of his military qualifications by the loss of another thousand of men: for there cannot be a surprise but thro’ the fault of the Commander, and especially by an enemy who has given us heretofore so many of these lessons. Perhaps we ought to expect such trials after the deperdition of all military science consequent on so long a peace: and I am happy to observe the public mind not discouraged, and that it does not associate it’s government with these unfortunate agents. These experiments will at least have the good effect of bringing forward those whom nature has qualified for military trust; and whenever we have good commanders, we shall have good souldiers, and good successes. God bless you, and give you that success which wisdom & integrity ought to ensure to you.
Th Jefferson
